Filed 10/24/13 Mirabadi v. Bazikian CA2/3
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION THREE



PARVIN A. MIRABADI,                                                        B244085

         Plaintiff and Respondent.                                         (Los Angeles County
                                                                           Super. Ct. No. LS022966)
         v.

JACQUELINE BAZIKIAN,

         Defendant and Appellant,




         APPEAL from an order of the Superior Court of Los Angeles County,

Leland B. Harris, Judge. Dismissed as moot.

         Jacqueline Bazikian, in pro. per., for Defendant and Appellant.

         No appearance for Plaintiff and Respondent.




                            _______________________________________
       Jacqueline Bazikian appeals from a restraining order entered against her in a civil

harassment proceeding brought by Parvin Mirabadi. The restraining order expired in

August 2013. We will accordingly dismiss the appeal as moot.

                   FACTUAL AND PROCEDURAL BACKGROUND

       Mirabadi performed liposuction on Bazikian on July 20, 2005. Bazikian

subsequently complained that Mirabadi caused “nerve damage” in her arms and filed

a malpractice action against Mirabadi and a separate lawsuit against the anesthesiologist

who assisted with the surgery. The actions were dismissed.1 Bazikian proceeded to

send letters to Mirabadi and a member of her staff threatening them with criminal

prosecution.

       On June 26, 2012, Mirabadi initiated this civil harassment proceeding under

Code of Civil Procedure section 527.6 in which she requested orders to stop Bazikian

from harassing her and her staff. The court issued a temporary restraining order and

notice of hearing. After a hearing on August 6, 2012, the court issued a permanent

restraining order for the period of one year restraining Bazikian from harassing

Mirabadi and two of her employees.

       Bazikian moved for reconsideration of the order. The court denied the motion on

the grounds that there was “clear and convincing evidence that Bazikian ha[d] engaged

in a years long campaign of harassment . . . directed toward Dr. Mirabadi,” that

Bazikian had threatened Mirabadi and her staff, and that she had “repeatedly state[d],

1
     Bazikian also filed a complaint with the Department of Consumer Affairs’
Medical Board; however, the record does not show how the complaint was resolved.


                                            2
‘You can not stop me[]’ . . . [t]hereby evidencing that unless otherwise restrained by the

Court, Bazikian w[ould] continue on her long established and continuing course of

conduct.” Bazikian timely appealed.

                                       DISCUSSION

       The appeal is moot because the order restraining Bazikian expired on August 6,

2013. (See, e.g., Environmental Charter High School v. Centinela Valley Union High

School District (2004) 122 Cal. App. 4th 139, 144 [“If relief granted by the trial court is

temporal, and if the relief granted expires before an appeal can be heard, then an appeal

by the adverse party is moot. [Citation.]”].)




                                            3
                                 DISPOSITION

    The appeal is dismissed. Respondent shall recover her costs, if any, on appeal.



    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                           CROSKEY, Acting P. J.

WE CONCUR:




    KITCHING, J.




    ALDRICH, J.




                                        4